We are met in this case with a very unusual request, that —
"The decision in this case be withdrawn and rewritten so as to include a more detailed statement of facts and include in the statement of facts the findings by the lower court that the injured plaintiff as a pedestrian walked into the side of defendant's automobile and was crossing the street at a point other than the crosswalk." *Page 402 
It is stated that the request is made because the defendants undertook expensive litigation for the express purpose of having that question decided.  The defendants rely upon a peculiar state of the record.  Prior to the introduction of evidence, the defendants requested that the special verdict submitted should include a question as to whether or not plaintiff Fronczek walked into defendant Sink's automobile and the question as to whether or not plaintiff Fronczek was jaywalking.  The court refused such questions on the ground that the answers to the requested questions were included in the submitted questions, and stated that in the event the jury found the plaintiff Fronczek negligent as to yielding the right of way that it would be construed to mean that the plaintiff was jaywalking at the time of the accident, and that the collision occurred south of the crosswalk, and likewise if the jury found plaintiff negligent as to lookout that it would be construed as meaning that plaintiff Fronczek walked into the side of defendant's automobile.
The court in its instructions to the jury covering the third question which inquired with respect to the plaintiff's negligence, made no reference to the matter of the plaintiff having walked into the side of the defendant's automobile.  In deciding the motions after verdict the court said:
"What I would have done if I had been a juror is not the test of the jury's verdict.  However, if I had been sitting as a juror in this case I would have found the defendant guilty of speed, I would have found the defendant guilty of failing to yield the right of way and found the defendant guilty of failing to keep her car under control and maintaining a sufficient lookout, and I would have found the plaintiff guilty of failing to maintain a sufficient lookout, even though he might have been on the crosswalk."
If the court had construed the finding of the jury that the plaintiff was negligent as to lookout as a finding that the plaintiff walked into the side of the defendant's car in the *Page 403 
absence of appropriate instructions to the jury, the court would undoubtedly have been in error.  The evidence is in conflict. It was the duty of the jury to resolve these conflicts which they did by their verdict.  The claim of the defendants and the evidence offered which tends to support it related to an evidentiary fact which was for the consideration of the jury together with other facts which were established by the evidence. Under these circumstances this court was not called upon to pass upon this contention of the defendants nor would any useful purpose have been served by setting out in the original opinion or setting out in this opinion all of the evidence bearing upon this question.  If that had all been done, the matter for decision would have been just the same.  If we were to set forth in the opinions of the court all of the contentions of counsel on both sides with the evidence tending to support them and reply to all of the arguments made, it would not only make the opinions of the court useless in the future but would probably create greater dissatisfaction rather than less.  It is much more difficult to write a short opinion than it is to write a long one.  The only question for consideration in this case was whether the court could say, as a matter of law upon the verdict, the evidence being in conflict, whether the negligence of the plaintiff was as a matter of law greater than that of the defendant.  This question the court decided.
By the Court. — Motion for rehearing denied with $25 costs.